Name: Commission Regulation (EEC) No 436/82 of 25 February 1982 amending Regulation (EEC) No 262/82 on the sale at a price fixed in advance of dried figs held by the Greek storage agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/40 Official Journal of the European Communities 26 . 2. 82 COMMISSION REGULATION (EEC) No 436/82 of 25 February 1982 amending Regulation (EEC) No 262/82 on the sale at a price fixed in advance of dried figs held by the Greek storage agency Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1118/81 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), and in particular Article 6 (2) thereof, Whereas, in view of the quantities of dried figs still held by the Greek storage agency and the stage reached in the current marketing year, the period set for the sale of these products at a price fixed in advance under the terms of Commission Regulation (EEC) No 262/82 (4) should be extended ; Whereas, for the same reasons, the amount available for sale as fixed by Regulation (EEC) No 262/82 should be increased ; Regulation (EEC) No 262/82 is hereby amended as follows : 1 . In Article 1 ( 1 ), '28 February 1982' shall be replaced by '30 April 1982'. 2 . In Annex II (a) the total quantity shall be increased to 4 000 tonnes. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 30 . 4 . 1981 , p . 10 , (3) OJ No L 214, 1 . 8 . 1981 , p . 1 . (&lt;) OJ No L 27, 4 . 2 . 1982, p . 15.